MANSMANN, Circuit Judge,
concurring.
I agree with the majority that both common law and First Amendment rights of access are implicated by the trial court’s decision to seal the bill of particulars. I also agree that the list of unindicted co-conspirators contained in that bill may properly remain sealed, albeit for reasons different than those articulated by the district court and by the majority. I write separately to emphasize what for me are the important factors weighing in favor of nondisclosure.
I.
At the outset I note that the First Amendment right of access, outlined in detail by the majority, requires as a general rule the disclosure of bills of particulars.1 I am troubled by the apparent suggestion in the majority opinion that whenever an unindicted co-conspirator is threatened with serious injury to reputation or career, the sealing of the offending bill of particulars is warranted. Such a principle would effectively vitiate the general rule of public access to such documents.
In my view, the argument could be made of most individuals that their reputations would be seriously damaged and their careers placed in jeopardy by the publication of their names in a list of unindicted co-conspirators identified by the government in a bill of particulars. I am unwilling to assume that the reputations and careers of public officials are any more deserving of protection than those of the private individual. I also am unwilling, however, to adopt an approach which would promote the routine sealing of bills of particulars. Instead, I contend that potential damage to reputation and career, like “mere embarrassment,” does not constitute a “compelling governmental interest” justifying limitation of First Amendment public access rights.
Certainly, criminal trials are not permissibly closed merely because an individual’s reputation or career is threatened. The public’s guarantee of access cannot be so lightly infringed. Similarly, the First Amendment right of public access requires more than damage to career or reputation before a bill of particulars may be sealed. A bill of particulars defines the indictment and limits the prosecution. Its purposes, to promote an accused’s right to adequate notice of the charge and to protect a defendant from a second prosecution for an inadequately described offense, 1 Orfield’s Criminal Procedure Under the Federal Rules § 7:129 (2d ed. 1985), are founded on constitutional protections for the accused and integrally related to the public’s right to *1116open trials. Just as the public is guaranteed the right to know the charges against an accused by way of an open indictment, it also must be assured the right to that same information when the government is permitted to utilize a bill of particulars in addition to an indictment.2 The oft-times unfortunate by-products of public access must be tolerated because the historical role and the function of the bill of particulars dictate the application of the First Amendment. The right of access cannot be thwarted by a general rule permitting closure whenever the effects of that access become uncomfortable.
II.
In addition to the general First Amendment presumption of disclosure, the need for public access is heightened by the particular facts of this case. The indictment underlying this appeal charges the defendants with violations of federal conspiracy, fraud, racketeering and bribery laws in a scheme to obtain lucrative contracts from Pennsylvania state and local governments through corruption of public officials. The list of unindicted co-conspirators at issue includes the names of public employees and elected officials, who cannot claim a right of privacy with respect to the manner in which they perform their duties. Where a criminal trial allegedly involves violations of the public trust by government officials, the public’s need to monitor closely the judicial proceedings is perforce increased.
In United States v. Martin, this court held that extraordinary public interest is not a prerequisite to disclosure under the common law right of access. 746 F.2d 964, 969 (3d Cir.1984). Conversely, extraordinary public interest cannot be considered a factor favoring nondisclosure in a compelling governmental interest determination. The fact that heightened public concern or widespread media coverage will contribute to the embarrassment, ridicule, scorn, or damage to the careers and reputations of public officials cannot contribute to a decision to seal the offending document for the purposes of protecting those officials. Rather, the nature of the offense as well as the public character of the unindicted co-conspirators provide additional support for the public’s right of access to the bill of particulars.
In the context of this case, it is all the more important that the public know the precise crimes . of which the defendants stand accused. It is all the more important that the public be equipped to monitor the prosecution and that it be informed of the judicial proceedings. Allegations of corruption, of bribery and fraud, of violation of the public trust are matters of grave concern to a representative government. Where such charges result in a criminal trial of alleged perpetrators, the constitutionally-protected interest in a public trial is not lessened but becomes all the more paramount.
III.
Despite my grave concern for the public’s First Amendment right of access to bills of particulars as a general matter and especially in the context of this case, I nevertheless am compelled to vote to affirm the district court’s order to seal the bill. My decision turns on the government’s approach to the district court’s order to provide the defendants with the names of unindicted co-conspirators referred to in the indictment. Because I find that the government exceeded the scope of the order and the bounds of its duty, I conclude that the potential damage to wrongly-named individuals constitutes a compelling governmental interest warranting the sealing of the bill of particulars.
At oral argument before this court, the government asserted that it had used a broad brush in its response to the district court’s order to file a bill of particulars and *1117that it had done so for the tactical purpose of not limiting the evidence it could produce at trial. The government argued:
It [a bill of particulars] is the statement of the government as to what it believes its evidence will show or could conceivably show and I think one important point to bring out is that it is in the interest of a prosecutor faced with a proper Bill of Particulars to answer it as broadly as possible so that the adverse legal consequence of having his proof restricted at trial will not later come about.
The government further explained that it used the “could conceivably be considered as unindicted co-conspirators” language so that it might “preserve the government’s right to introduce the broadest range of evidence by trial time that it may deem to be necessary and relevant and not have any proof precluded under the rules of law that apply to a Bill of Particulars.” Indeed, the district court found that the government had listed “the names of persons who, in the opinion of the United States Attorney, are unindicted co-conspirators in this case or could conceivably be considered as unindicted co-conspirators due to their alleged involvement in events included in the conspiracy.” While the actual language of the sealed bill of particulars is properly circumspect,3 the representations of the government at oral argument suggest that the defendant William Smith correctly characterizes the government’s efforts as an attempt to preserve the availability of the exception to the hearsay rule contained in Federal Rule of Evidence 801(d)(2)(E).
Neither Federal Rule of Evidence 801(d)(2)(E) nor Federal Rule of Criminal Procedure 7(f) contemplates the use of a bill of particulars as a tool for alleviating the harshness of the hearsay rule. Because a bill of particulars is designed to define an indictment and because it serves as a defacto modification of a grand jury’s indictment, the government must take special care to make only those representations which are supported by its evidence at that time. The interests of the public and of the defendant are not served by the production of an overbroad bill of particulars which provides the government with great latitude in the description of the crime charged. The defendant’s interest in a narrowly drawn indictment and bill of particulars is founded in the constitutional guarantees of adequate notice of the charges against him and of an adequate description of the offense as a protection against a second trial for the same acts. The public is entitled to a speedy and public trial of the accused. The public’s interest in a speedy trial means that the government’s case should be properly defined and ready for trial in a relatively short period of time. These interests require that the government be prepared to name as unindicted co-conspirators in a bill of particulars only those individuals for whom it has the requisite evidence. The government may not speculate as to those who could conceivably be co-conspirators.
The government’s position in the instant matter forces me to the conclusion that improperly named individuals might be subject to embarrassment, ridicule, scorn, or damage to reputation and career as the result of the disclosure of the bill of particulars. Under these circumstances, where the government has overstepped the bounds of the permissible use of the bill of particulars, I think the trial court had no choice but to find a compelling governmental interest and to seal the bill. The order is narrowly drawn; the names of individuals later indicted will be released. I agree therefore that the district court’s order satisfies the requirements of the First Amendment.
For these reasons, I concur in the affirmance of the trial court’s order sealing the *1118bill of particulars filed by the government in this case.

. As the majority correctly indicates, because we find that the First Amendment protects access to bills of particulars, we ' need not be concerned here with the application of the common law right of access to judicial documents and proceedings.


. The majority summarizes the evolution of the indictment from lengthy documents setting forth all facets of a charge to the shorter indictments prevalent today and the concomitant emergence of the bill of particulars as a further means of clarifying ambiguity and insuring a sufficient indictment. See abo 2 Wharton’s Criminal Procedure § 355 (12th ed. 1975).


. The language of the bill of particulars is framed narrowly and does not include the words "could conceivably be considered an unindicted co-conspirator.” A representative example of the actual language employed by the government follows: “The Government’s evidence at trial will indicate that the following individuals are unindicted co-conspirators under paragraph 2 of Count I of the Indictment.”